DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.	The applicant briefly argues that Mopur in view of Fly does not explicitly disclose “an importance score indicating impact of drift corresponding to a particular feature, and switching between models based at least in part on the drift in the particular feature and the importance score”. 
However, the examiner respectfully disagrees, the claims of the instant application are directed to measuring the drift for incoming data streams in order to make a determination as to which model to deploy. The examiner further notes that Mopur in Paragraph [0010] (“data streams from the IoT edge, the nature of drift occurring within the IoT edge is recognized through pattern recognition of prediction data and considered in the determination of how to train ML models under training”) captures the essence of what the claim requires. The examiner notes that measuring the drift of incoming data streams to select and deploy different machine learning models accordingly, is a concept covered in the combination of Mopur in view of Fly. Even, without explicit recitation of features in Mopur, it is respectfully stated that an incoming data stream is providing data/features for the system to analyze.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-16, 19-22, 24-26, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopur (US20200151619) in view of Fly (US20200082296).

Regarding claim 14, Mopur teaches a method, comprising: receiving, by one or more processors coupled to memory (Mopur: Paragraph [0069] “Processing device 410 is configured to execute instructions stored on a machine readable medium 420. Machine readable medium 420 may be one or more types of computer storage mediums. Non-limiting examples include: flash memory; solid state storage (SSD) devices; storage area network (SAN); removable memory (e.g., memory stick, CD, SD cards, etc.);” Receiving, by one or more processors coupled to memory is taught as the processing device executing instructions store in memory.), a stream of data used to make predictions by a model trained on training data having a plurality of features using machine learning (Mopur: Paragraph [0010] “data streams from the IoT edge, the nature of drift occurring within the IoT edge is recognized through pattern recognition of prediction data and considered in the determination of how to train ML models under training.” [0018] “fit ML models by subjecting each model to a training data set,” A stream of data used to make predictions by a model trained on training data having a plurality of features using machine learning is taught as the data streams from the IoT and recognized through pattern recognition of prediction data by ML models trained by a training data set.); determining, by the one or more processors, a drift …the stream of data (Mopur: Paragraph [0010] “data streams from the IoT edge, the nature of drift occurring within the IoT edge is recognized through pattern recognition of prediction data and considered in the determination of how to train ML models under training.” A stream of data is taught as the data streams from the IoT.)… and switching, by the one or more processors, from the model to based at least in part on the drift …, a second model to make predictions (Mopur: Paragraph [0010] “Unlike current approaches that merely compares the performance of various ML models (both the deployed (production) model and other potential ML models) based on new data, embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge.” triggering, by the one or more processors based at least in part on the drift …, a second model to make predictions for the stream of data is taught as considers the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model (i.e. second model to make predictions)to the IoT edge.) for the stream of data (Mopur: Paragraph [0010] “data streams from the IoT edge, the nature of drift occurring within the IoT edge is recognized through pattern recognition of prediction data and considered in the determination of how to train ML models under training.” A stream of data is taught as the data streams from the IoT.).
	Mopur does not explicitly disclose … [drift] in a first feature of the plurality of features between …[input data] and the training data; identifying, by the one or more processors, an importance score of the first feature that indicates an amount of impact of the drift in the first feature on drift associated with the predictions made by the model; … in the first feature and the importance score of the first feature…
Fly further teaches …[drift] in a first feature of the plurality of features between …[input data] and the training data (Fly: Paragraph [0019] “score incoming scoring requests, wherein incoming scoring requests are scored by a machine learning model that is trained by using training dataset, receive batch scores assigned to the training dataset, determine whether the scored requests should be compared to the entries in the batch scored training dataset, determine whether a drift exists between the scored requests and the training dataset based on distribution of scored requests relative to the batch scores in the training dataset, determine whether the drift is statistically significant, and generate a notification if drift is determined to be statistically significant.” A drift in a first feature of the plurality of features between …[input data] and the training data is taught as determine a significant drift between the incoming scoring requests (i.e. incoming features )and the training dataset.); identifying, by the one or more processors, an importance score of the first feature that indicates an amount of impact of the drift in the first feature on drift associated with the predictions made by the model (Fly: Paragraph [0021] “detecting whether drift is statistically significant is comprised of determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” An importance score of the first feature that indicates an amount of impact of the first feature on the predictions made by the model is taught as based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift. The scoring request include the features. The importance factor is taught as the importance or risk factor associated with the drift.); … [drift] in the first feature (Fly: Paragraph [0092] “The features preparation engine 310 prepares features in incoming scoring requests to identify scoring requests whose scores have already been predicted,” [0019] “determine whether the drift is statistically significant, and generate a notification if drift is determined to be statistically significant.” The first feature is taught as features in incoming scoring requests in which drift is determined.) and the importance score of the first feature (Fly: Paragraph [0021] “determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” The importance score of the first feature is taught as importance, and/or risk factor associated with the features with the identified drift.)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concept drift of Mopur with the drift detection system of Fly in order to determine when drift exists between incoming data and training data thereby detecting whether drift is statistically significant and determining whether the combined result is above a threshold (Fly: Paragraph [0021] “detecting whether drift is statistically significant is comprised of determining whether the combined result is above a threshold,” [0020] “drift exists is comprised of identifying the percentage of records in the incoming scoring requests and the offline training dataset”).

Claim 24 is similarly rejected refer to claim 14 for further analysis.

Regarding claim 15, Mopur in view of Fly teaches the method of claim 14, comprising: Mopur further teaches detecting, by the one or more processors, a degradation in performance based at least in part on the drift in the first feature and…(Mopur: Paragraph [0019] “As such, the ML model running as an application at the IoT edge 110 may degrade in performance because that ML model was trained on a different set of training data before being deployed. That is, the addition (or subtraction) of new data streams, or pattern variation in the current data streams, may impact the relationship between other data streams and the target variable (the dependent variable which each ML model is seeking to optimize). The change in data streams may require a revision to the ML model running at the IoT edge 110, or an entirely new ML model to be deployed.” [0035] “Pattern of negative or low correlation may imply consistent bad predictions (i.e., degrading performance due to data drift).” A degradation in performance based at least in part on the drift in the first feature is taught as degrading performance due to data drift.); and switching, by the one or more processors, from the model to the second model responsive to the degradation in (Mopur: Paragraph [0019] “As such, the ML model running as an application at the IoT edge 110 may degrade in performance because that ML model was trained on a different set of training data before being deployed. That is, the addition (or subtraction) of new data streams, or pattern variation in the current data streams, may impact the relationship between other data streams and the target variable (the dependent variable which each ML model is seeking to optimize). The change in data streams may require a revision to the ML model running at the IoT edge 110, or an entirely new ML model to be deployed.” The second model responsive to the degradation in performance is taught as degradation in performance leading to an entirely new ML model to be deployed. Switching is equated to any change in model deployed based on the drift in data.).
Fly further teaches … the importance score of the feature (Fly: Paragraph [0021] “determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” The importance score of the first feature is taught as importance, and/or risk factor associated with the features with the identified drift.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concept drift of Mopur with the drift detection system of Fly in order to determine when drift exists between incoming data and training data thereby detecting whether drift is statistically significant and determining whether the combined result is above a threshold (Fly: Paragraph [0021] “detecting whether drift is statistically significant is comprised of determining whether the combined result is above a threshold,” [0020] “drift exists is comprised of identifying the percentage of records in the incoming scoring requests and the offline training dataset”).
Claim 25 is similarly rejected refer to claim 15 for further analysis.

Regarding claim 16, Mopur in view of Fly teaches the method of claim 14, Mopur further teaches comprising: switching, by the one or more processors, from the model to the second model responsive to a combination of the drift in the first feature (Mopur: Paragraph [0019] “As such, the ML model running as an application at the IoT edge 110 may degrade in performance because that ML model was trained on a different set of training data before being deployed. That is, the addition (or subtraction) of new data streams, or pattern variation in the current data streams, may impact the relationship between other data streams and the target variable (the dependent variable which each ML model is seeking to optimize). The change in data streams may require a revision to the ML model running at the IoT edge 110, or an entirely new ML model to be deployed.” [0035] “Pattern of negative or low correlation may imply consistent bad predictions (i.e., degrading performance due to data drift).” The second model responsive to the degradation in performance is taught as degradation in performance leading to an entirely new ML model to be deployed. Switching is equated to any change in model deployed based on the drift in data.) …
Fly further teaches … and the importance score indicating a level of risk (Fly: Paragraph [0021] “determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” The importance score of the first feature is taught as importance, and/or risk factor associated with the features with the identified drift.) greater than a threshold (Fly: Paragraph [0126] “simple thresholding of predictive propensity scores (0.0 to 0.3=“low risk”, 0.3 to 0.7=‘medium risk”, 0.7 to 1.0=“high risk”” Greater than a threshold is taught as the threshold risk scores. Further refer to paragraph [0018].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concept drift of Mopur with the drift detection system of Fly in order to determine when drift exists between incoming data and training data thereby detecting whether drift is statistically significant and determining whether the combined result is above a threshold (Fly: Paragraph [0021] “detecting whether drift is statistically significant is comprised of determining whether the combined result is above a threshold,” [0020] “drift exists is comprised of identifying the percentage of records in the incoming scoring requests and the offline training dataset”).
Claim 26 is similarly rejected refer to claim 16 for further analysis.

Regarding claim 19, Mopur in view of Fly teaches the method of claim 14, comprising: selecting, by the one or more processors, a challenger model as the second model responsive to the swtiching (Mopur: Paragraph [0019] “As such, the ML model running as an application at the IoT edge 110 may degrade in performance because that ML model was trained on a different set of training data before being deployed. That is, the addition (or subtraction) of new data streams, or pattern variation in the current data streams, may impact the relationship between other data streams and the target variable (the dependent variable which each ML model is seeking to optimize). The change in data streams may require a revision to the ML model running at the IoT edge 110, or an entirely new ML model to be deployed.” A challenger model as the second model responsive to the triggering is taught as an entirely new ML model to be deployed. Further refer to paragraph [0053]. Switching is equated to any change in model deployed based on the drift in data.); and using, by the one or more processors, the challenger model to make predictions on the stream of data (Mopur: Paragraph [0067] “the selected predictive model may deployed to the IoT computing edge device over the same network over which the IoT computing edge device communicated the plurality of data.” Using, by the one or more processors, the challenger model to make predictions on the stream of data is taught as the selected predictive model may deployed for the plurality of data.).
Claim 29 is similarly rejected refer to claim 19 for further analysis.

Regarding claim 20, Mopur in view of Fly teaches the method of claim 19, comprising: selecting, by the one or more processors, the challenger model from a plurality of challenger models based on a historical performance of the challenger model (Mopur: Paragraph [0043] “Custom training—A new model (e.g., Model 2) for training by a custom data set defined by the user (which may include selecting data based on time stamps from an historical database). For example, the data set may be oscillatory/non-stationary data over a time period. In various embodiments, the historical database may be server database 260, while a separate historical database (not pictured) may be used in other embodiments.” [0037] “In various embodiments, model performance comparator 216 performs a comparison of the performance statistics from the production model performance analyzer (representing the performance of the deployed production ML model 208) against the performance statistics of the continually under training models output by the training model performance comparator 222 (discussed further below).” The challenger model from a plurality of challenger models based on a historical performance of the challenger model is taught as the use of a new model based on trained on historical data. The comparator compares the plurality of models.).
Claim 30 is similarly rejected refer to claim 20 for further analysis.

Regarding claim 21, Mopur in view of Fly teaches the method of claim 14, comprising: generating, by the one or more processors, the second model by updating the model with new training data (Mopur: Paragraph [0019] “As such, the ML model running as an application at the IoT edge 110 may degrade in performance because that ML model was trained on a different set of training data before being deployed. That is, the addition (or subtraction) of new data streams, or pattern variation in the current data streams, may impact the relationship between other data streams and the target variable (the dependent variable which each ML model is seeking to optimize). The change in data streams may require a revision to the ML model running at the IoT edge 110, or an entirely new ML model to be deployed.” [0045] “In such cases, utilizing only new streaming data may be preferable, as the historical data has consistently resulted in poor predicted performance.” The second model responsive to the degradation in performance is taught as degradation in performance leading to an entirely new ML model to be deployed utilizing only new streaming data may be preferable, as the historical data has consistently resulted in poor predicted performance.).
Claim 31 is similarly rejected refer to claim 21 for further analysis.

Regarding claim 22, Mopur in view of Fly teaches the method of claim 21, comprising: updating, by the one or more processors, the model by at least one of:
i) combining the new training data with previous training data,
ii) reducing an amount of the previous training data to accommodate the new training data, or
iii) replacing the previous training data with the new training data (Mopur: Paragraph [0045] “Other impacts may indicate the need to perform new data training. For example, in some embodiments a sequence of negative or low correlation values may indicate that the drift has resulted in a drastic change in performance. In such cases, utilizing only new streaming data may be preferable, as the historical data has consistently resulted in poor predicted performance.” Replacing the previous training data with the new training data is taught as utilizing only new streaming data may be preferable, as the historical data has consistently resulted in poor predicted performance.).
Claim 32 is similarly rejected refer to claim 22 for further analysis.

Claim 17, 18, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopur (US20200151619) in view of Fly (US20200082296) and Tata (US20200272915).

Regarding claim 17, Mopur in view of Fly teaches the method of claim 14, comprising: generating, by the one or more processors,… based on the drift in the first feature (Mopur: Paragraph [0010] “Unlike current approaches that merely compares the performance of various ML models (both the deployed (production) model and other potential ML models) based on new data, embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge.” Generating, by the one or more processors,… based on the drift in the first feature is taught as considers the impact such drift. More specifically paragraph [0038] discloses “the identified impact of the data drift 280 to concurrent model training controller 218 for use in determining how best to train the machine learning models” Therefore, the first feature is interpreted as data for which the impact of drift is identified for in the model. Streams of data are provided and drift is identified.) … and providing, by the one or more processors, … drift (Mopur: Paragraph [0010] “Unlike current approaches that merely compares the performance of various ML models (both the deployed (production) model and other potential ML models) based on new data, embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge.” Providing, by the one or more processors,… based on the drift is taught as considers the impact such drift.)… 
Fly further teaches based on the importance score (Fly: Paragraph [0021] “determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” The importance score of the first feature is taught as importance, and/or risk factor associated with the features with the identified drift.);… corresponds to importance (Fly: Paragraph [0021] “determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” The importance score of the first feature is taught as importance, and/or risk factor associated with the features with the identified drift.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the concept drift of Mopur with the drift detection system of Fly in order to determine when drift exists between incoming data and training data thereby detecting whether drift is statistically significant and determining whether the combined result is above a threshold (Fly: Paragraph [0021] “detecting whether drift is statistically significant is comprised of determining whether the combined result is above a threshold,” [0020] “drift exists is comprised of identifying the percentage of records in the incoming scoring requests and the offline training dataset”).
Mopur in view of Fly do not explicitly disclose … a data point for the first feature having a first coordinate… and a second coordinate… a graph displaying the data point, wherein a first axis of the graph corresponds to… and a second axis of the graph…
Tata further teaches … a data point for the first feature having a first coordinate… and a second coordinate (Tata: Paragraph [0055] “The graph 902 shows sparse data points for each of the plurality of product classes shown in the legend 906. As seen from the graph 904, data points have been added for each of the plurality of product classes.” A data point for the first feature having a first coordinate… and a second coordinate is taught as the graph shows sparse data points for each of the plurality of data. Refer to the graph in Fig. 9A. Paragraph [0050] mentions the use of weights or importance of each data point.)… a graph displaying the data point, wherein a first axis of the graph corresponds to… (Tata: Paragraph [0055] “The graph 902 shows sparse data points for each of the plurality of product classes shown in the legend 906. As seen from the graph 904, data points have been added for each of the plurality of product classes.” A data point for the first feature having a first coordinate… and a second coordinate is taught as the graph shows sparse data points for each of the plurality of data. Refer to the graph in Fig. 9A. Paragraph [0050] mentions the use of weights or importance of each data point. The graph has two axes.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mopur and Fly with the semantic graph of Tata in order to utilize a knowledge graph wherein the various features are arranged in a plurality of layers based on the relationships thereby automatically identifying the semantic and syntactic relationships between the different features (Tata: Paragraph [0025] “ the knowledge base (or knowledge graph) is very rich including the semantic features of the product. The knowledge graph builds itself as it automatically identifies the semantic and syntactic relationships between the different features of the product via distance metrics-based algorithms.”).
Claim 27 is similarly rejected refer to claim 17 for further analysis.

Regarding claim 18, Mopur in view of Fly teaches the method of claim 17, Mopur further teaches comprising: ...based on the combination of the drift in the first feature (Mopur: Paragraph [0010] “Unlike current approaches that merely compares the performance of various ML models (both the deployed (production) model and other potential ML models) based on new data, embodiments in accordance with the present disclosure considers the impact such drift has on the deployed model to determine how best to approach training the ML models to more efficiently and quickly identify the need to deploy a new ML model to the IoT edge.”  The drift is taught as considers the impact such drift. More specifically paragraph [0038] discloses “the identified impact of the data drift 280 to concurrent model training controller 218 for use in determining how best to train the machine learning models” Therefore, the first feature is interpreted as data for which the impact of drift is identified for in the model. Streams of data are provided and drift is identified.) …
Fly further teaches …an indication of risk (Fly: Paragraph [0021] “determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” An indication of risk is taught as importance, and/or risk factor associated with the features with the identified drift.) … and the impact score (Fly: Paragraph [0021] “detecting whether drift is statistically significant is comprised of determining whether the combined result is above a threshold, and/or based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift.” An importance score of the first feature that indicates an amount of impact of the first feature on the predictions made by the model is taught as based on model prediction and score distributions, model variable profiling statistics, time window comparison and rate of change, model variable predictive power and/or relative importance, and/or risk factor associated with the identified drift. The impact score is taught as the importance or risk factor associated with the drift.); …
Tata further teaches …providing, by the one or more processors for display on the graph,… associated with the data point… of the data point (Tata: Paragraph [0055] “The graph 902 shows sparse data points for each of the plurality of product classes shown in the legend 906. As seen from the graph 904, data points have been added for each of the plurality of product classes.” Providing, by the one or more processors for display on the graph,… associated with the data point… of the data point is taught as the graph shows sparse data points for each of the plurality of data. Refer to the graph in Fig. 9A. Paragraph [0050] mentions the use of weights or importance of each data point.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mopur and Fly with the semantic graph of Tata in order to utilize a knowledge graph wherein the various features are arranged in a plurality of layers based on the relationships thereby automatically identifying the semantic and syntactic relationships between the different features (Tata: Paragraph [0025] “ the knowledge base (or knowledge graph) is very rich including the semantic features of the product. The knowledge graph builds itself as it automatically identifies the semantic and syntactic relationships between the different features of the product via distance metrics-based algorithms.”).
Claim 28 is similarly rejected refer to claim 18 for further analysis.

Claim 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mopur (US20200151619) in view of Fly (US20200082296) and Woodruff (US20130103713).

Regarding claim 23, Mopur in view of Fly teaches the method of claim 14, 
Mopur further teaches the drift associated with the prediction made by the first model based on the stream of data (Mopur: Paragraph [0010] “data streams from the IoT edge, the nature of drift occurring within the IoT edge is recognized through pattern recognition of prediction data and considered in the determination of how to train ML models under training.” A stream of data is taught as the data streams from the IoT. [0032] “pattern recognition algorithms to identify the impact of data drift on the production ML model” drift associated with the prediction made by the first model based on the stream of data is taught as pattern recognition algorithms to identify the impact of data drift on the production ML model.)
Mopur in view of Fly does not explicitly disclose comprising: aggregating, by the one or more processors, the stream of data using a histogram structure; and determining, by the one or more processors … aggregating using the histogram structure.
Woodruff further teaches comprising: aggregating (Woodruff: Paragraph [0006] “creating the plurality of tree structures in which each node implements one of: a probabilistic counter and a sketch, wherein said probabilistic counter and said sketch each act to estimate aggregated data element numerical attributes to form a summary of said numerical attributes; and responsive to a correlated aggregation query specifying said predicate value, using said plurality of tree structures as a summary of said data element numerical attributes to compute a response to said correlated aggregate query.” Aggregating is taught as using said plurality of tree structures as a summary of said data element numerical attributes to compute a response to said correlated aggregate query.), by  (Woodruff: Paragraph [0033] “The starting point for a solution is the “splittable histogram” data structure of prior work. This data structure stores histograms at multiple levels, i=0, 1, 2, . . . , such that the error due to using a data structure at level i is proportional to 2i, but as i increases, the set of possible queries that can be answered by the data structure at level i also become larger.” The stream of data using a histogram structure is taught as This data structure stores histograms at multiple levels); and determining, by the one or more processors, … aggregating (Woodruff: Paragraph [0006] “correlated aggregates, comprising: receiving a stream of data elements at a device, each data element having at least one numerical attribute;” Aggregating using the histogram structure is taught as aggregating a stream of data elements.) using the histogram structure (Woodruff: Paragraph [0033] “The starting point for a solution is the “splittable histogram” data structure of prior work. This data structure stores histograms at multiple levels, i=0, 1, 2, . . . , such that the error due to using a data structure at level i is proportional to 2i, but as i increases, the set of possible queries that can be answered by the data structure at level i also become larger.” Using the histogram structure is taught as this data structure stores histograms at multiple levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mopur and Fly with the histogram aggregation methods of Woodruff in order to aggregate the histogram structures of incoming data streams thereby creating a correlated aggregation summary of the histogram structures (Woodruff: Paragraph [0006] “and responsive to a correlated aggregation query specifying said predicate value, using said plurality of tree structures as a summary of said data element numerical attributes to compute a response to said correlated aggregate query.”).
Claim 33 is similarly rejected refer to claim 23 for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127